In a negligence action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Fredman, J.), entered May 31, 1996, which, upon a jury verdict, is in favor of the defendants dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict in favor of the defendants is supported by a fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744; Nicastro v Park, 113 AD2d 129, 134), and should not be disturbed.
The court properly charged the jury on the emergency doctrine. The evidence, viewed in the light most favorable to the defendants, was sufficient to establish that the defendant driver was faced with a sudden and unforeseeable occurrence not of his own making. The reasonableness of his conduct in the face of the emergency was a proper question for the jury (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 327; Coleman v Pizza Hut, 235 AD2d 451). Miller, J. P., Ritter, Krausman and Goldstein, JJ., concur.